                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

ARTURO ELIZONDO, JR.,
        Plaintiff,
vs.
                                                                  NO.1:19-CV-00459-TH
ADHAN ABBIKADIR, MBA TRANSPORT
OF COLUMBUS, LLC,
        Defendants.


                           ORDER SETTING TELEPHONIC HEARING
       This case is assigned to the Honorable Thad Heartfield, United States District Court Judge,

and has been referred to the undersigned for pre-trial management. Having been informed of

discovery issues in this case, the undersigned will hold a hearing on Thursday, June 25, 2020, at

10 a.m. Due to the ongoing COVID-19 situation, the hearing will be held telephonically. The

parties will be provided with call-in information.



       SIGNED this 23rd day of June, 2020.




                                                     _________________________
                                                     Zack Hawthorn
                                                     United States Magistrate Judge
